United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4101
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Ricky G. Jackson,                         *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: March 28, 2000

                                    Filed: April 4, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Ricky G. Jackson pleaded guilty to conspiring to distribute and possess with
intent to distribute cocaine base, and the district court sentenced Jackson to 120 months
imprisonment and five years supervised release. On appeal, Jackson contends the
United States Sentencing Commission has been unconstitutionally delegated lawmaking
authority, the district court committed error by denying Jackson's downward-departure
motion without an evidentiary hearing, and the government failed to move for a
substantial-assistance downward departure because of Jackson's race.
       Jackson's argument about the constitutionality of the Sentencing Commission is
foreclosed by Mistretta v. United States, 488 U.S. 361, 412 (1989). The district court
was aware of its authority to depart from the Guidelines on the grounds Jackson
asserted, making its decision to deny Jackson a downward departure unreviewable.
See United States v. Turechek, 138 F.3d 1226, 1228 (8th Cir. 1998). Finally, by
withdrawing his motion to compel the government to move for a substantial-assistance
downward departure before sentencing, Jackson intentionally relinquished or
abandoned his claim, and we need not review it. See United States v. Olano, 507 U.S.
725, 733 (1993).

      We thus affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-